

	

		II 

		109th CONGRESS

		1st Session

		S. 353

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Conrad (for himself

			 and Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Water Resources Development

		  Act of 1999 to direct the Secretary of the Army to provide assistance to design

		  and construct a project to provide a continued safe and reliable municipal

		  water supply system for Devils Lake, North Dakota.

	

	

		

			1.

			Short title

			

				(a)

				In general

				The Water Resources

			 Development Act of 1999 (Public Law 106–53;

			 113

			 Stat. 269) is amended by inserting after section 597 the

			 following:

				

					

						598.

						Devils lake, North Dakota

						

							(a)

							Definition of project

							In this section, the term

				project means a project to provide a continued safe and reliable

				municipal water supply system for Devils Lake, North Dakota.

						

							(b)

							Local cooperation agreement

							

								(1)

								In general

								Subject to paragraph (2),

				the Secretary shall enter into a local cooperation agreement with the

				non-Federal interest to provide assistance in designing and constructing the

				project.

							

								(2)

								Responsibility for design work

								At the option of the

				non-Federal interest, the non-Federal interest may complete the design work for

				the project.

							

								(3)

								NEPA

								The Secretary shall comply

				with all applicable requirements under the National Environmental Policy Act of 1969

				(42 U.S.C.

				4321 et seq.) before beginning construction on the

				project.

							

								(4)

								Requirements

								The local cooperation

				agreement entered into under this subsection shall provide for—

								

									(A)

									the development by local

				officials of a water supply project and related facilities, including

				appropriate engineering plans and specifications; and

								

									(B)

									the establishment of such

				legal and institutional structures as are necessary to ensure the effective

				long-term operation of the project by the non-Federal interest.

								

								(5)

								Cost sharing

								

									(A)

									In general

									The local cooperation

				agreement shall provide that the Federal share of the cost of the

				project—

									

										(i)

										shall be 75 percent;

				and

									

										(ii)

										may be in the form of

				grants or reimbursements of project costs.

									

									(B)

									Credit for design and engineering work

									The non-Federal interest

				shall receive credit, not to exceed 6 percent of the total construction costs

				of the project, for the reasonable costs of design and engineering work

				completed by the non-Federal interest before entering into a local cooperation

				agreement with the Secretary under this subsection for the project.

								

									(C)

									Credit for interest

									In case of a delay in the

				funding of the Federal share of the project costs, the non-Federal interest

				shall receive credit for reasonable interest incurred in providing the Federal

				share of the cost of the project.

								

									(D)

									Credit for land, easements, and rights-of-way

									The non-Federal interest

				shall receive credit, not to exceed 25 percent of the total cost of the

				project, for land, easements, rights-of-way, and relocations toward the

				non-Federal share of project costs (including all reasonable costs associated

				with obtaining permits necessary for the construction, operation, and

				maintenance of the project on publicly owned or controlled land).

								

									(E)

									Operation and maintenance

									The non-Federal share of

				operation and maintenance costs for the project shall be 100 percent.

								

							(c)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this section $15,000,000, to remain available until

				expended.

						.

			

				(b)

				Conforming amendment

				The table of contents of the

			 Water Resources Development Act of 1999 (Public Law 106–53;

			 113

			 Stat. 269) is amended by inserting after the item relating to

			 section 597 the following:

				

					

						Sec. 598. Devils Lake, North

				Dakota.

					

					.

			

